SECURITIES PURCHASE AGREEMENT Securities Purchase Agreement dated as of December 27, 2007 (this “Agreement”) by and between eTelCharge.com, a Nevada corporation, with principal executive offices located at 1636 N. Hampton, Suite 270, Desoto, Texas 75115 (the “Company”), and Golden Gate Investors, Inc. (“Holder”). WHEREAS, Holder desires to purchase from the Company, and the Company desires to issue and sell to Holder, upon the terms and subject to the conditions of this Agreement, a Convertible Debenture of the Company in the aggregate principal amount of $1,500,000 (the “Debenture”); and WHEREAS, upon the terms and subject to the conditions set forth in the Debenture, the Debenture is convertible into shares of the Company’s Common Stock (the “Common Stock”). NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: I. PURCHASE AND SALE OF DEBENTURE A.
